          Case 21-18338-SMG          Doc 16       Filed 08/31/21    Page 1 of 11




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             Ft. Lauderdale Division

In re:
PATH MEDICAL LLC,                                     Case No. 21-18338-SMG
                                                      Chapter 11
       Debtor.
                                              /
                 CHAPTER 11 CASE MANAGEMENT SUMMARY

       In compliance with Local Rule 2081-1(B), the Debtor-in-Possession, Path Medical,
LLC (the “Debtor”), files this Chapter 11 Case Management Summary and states:

        The following data represents approximations for background information only
and the information represents the Debtor's best estimate in response to some of the ensuing
questions as of July 31, 2021. Debtor is diligently working to prepare financial information
as of the petition date and same will be reflected in Debtor’s schedules and statement of
financial affairs.

1.     Date of Order for Relief under chapter 11 (filing date of petition if voluntary
chapter 11 petition): August 28, 2021

2.    Names, case numbers and dates of filing of related debtors: Path Medical Center
Holdings, Inc., Case No. 21-18339-SMG.

3.     Description of debtor's business:

Path is in the business of providing acute trauma treatment and diagnostic imaging services
to medical patients. Path is a multi-disciplinary medical practice consisting of more than
two-dozen offices throughout the state of Florida.

All of Path’s health care centers are “Joint Commission accredited”, which means the
nation’s oldest and largest standards-setting and accrediting body in the health care industry
determined that Path meets the highest standards by which health care organizations are
evaluated in the United States. This is unique in Path’s industry.

Path serves is medical patients through a combination of leased employees and
independently contracted treating physicians. The employees are leased from its parent
company, Path Medical Center Holdings, Inc. The treating physicians are all independent
contractors.

4.    Locations of debtor’s operations and whether the business premises are leased
or owned:
                                   South Florida


                                              1
         Case 21-18338-SMG           Doc 16       Filed 08/31/21   Page 2 of 11




Location Name and Physical Address                     Leased or Owned

Path Medical Center-Admin                Leased
2304 (Suites A, B and 2314) West Oakland
Park Blvd.
Ft. Lauderdale, FL 33311
Path Medical-Admin (400 N. Pine Is.)     Leased
400 N. Pines Island Rd.
Plantation, FL 33324
Path Medical-Margate/Coral Springs       Leased
318 S. State Road 7
Margate, FL 33068


Path Medical-MRI Hallandale              Leased
1016 W Hallandale Beach Blvd
Hallandale Beach, FL 33009
Path Medical-Broward                     Leased
2659 West Oakland Park Boulevard
Ft. Lauderdale, FL 33311
Path Medical-Aventura                    Leased
18999 Biscayne Blvd. Ste 201
Aventura, FL 33180
Path Medical-North Miami/North Miami     Leased
Beach
13210 Biscayne Blvd.
North Miami, FL 33181
(Suites 13210, 13220, 13230)
Path Medical-Pines                       Leased
14818 Pines Blvd.
Pembroke Pines, FL 33027
Path Medical-Dade                        Leased
17560 N.W. 27 Avenue,
Suites 114-118
Miami, FL 33056
Path Medical-Hollywood                   Leased
2544 N. State Road 7
Hollywood, FL 33021
Path Medical-Admin.                      Leased
2300 Glades Road
Suite 200E
Boca Raton, Florida
Path Medical-MRI Tamarac                 Leased
4001 W Commercial Boulevard, Tamarac,
Florida, 33319 (6-B)
Path Medical-Pompano                     Leased
601 East Sample Rd.
Ste. 102 & 109



                                              2
         Case 21-18338-SMG             Doc 16       Filed 08/31/21   Page 3 of 11




Deerfield Beach, FL 33064
Path Medical-MRI and Rehab                 Leased
2900 North Military Trail
Ste. 120
Boca Raton, FL 33431

Path Medical-Palm Beach Lakes              Leased
2001 Palm Beach Lakes Blvd.
Suite 101
Palm Beach, FL 33409

Path Medical-MRI PBL                       Leased
2001 Palm Beach Lakes Blvd., Suite # 100
West Palm Beach, Florida, 33409, Office
Path Medical-Cutler Bay                    Leased
11285 SW 211 Street
Suite 302
Miami, FL 33189

                                           Tampa


Location Name and Physical Address                       Leased or Owned
Path Medical-South Tampa                   Leased
1369 Providence Road
Brandon, FL 33511
Injury Centers of Lakeland                 Leased
809 S. Florida Avenue
Lakeland, FL 33803
Injury Centers of St. Pete                 Leased
3140 34th Street North
St. Pete, FL 33713
Injury Centers of Central Tampa            Leased
4700 North Habana Ave., Ste. 100
Tampa, FL 33614
Injury Centers of North Tampa, LLC         Leased
14824 North Florida Ave., Ste. A
Tampa, FL 33613
Path Medical-Bradenton                     Leased
6060 and 6080 26th Street West,
Bradenton, FL 34207
Path Medical-New Port Richey               Leased
8813 River Crossing Boulevard
New Port Richey, FL 34655




                                 Orlando Lease Summaries



                                                3
          Case 21-18338-SMG             Doc 16       Filed 08/31/21     Page 4 of 11




 Location Name and Physical Address                         Leased or Owned
 Path Medical-APEX                              Leased
 6148 Hanging Moss Road
 Suite 100
 Orlando, FL 32807
 Path Medical-OBT                               Leased
 6220 South Orange Blossom Trail Ste. 606
 Orlando, FL 32809
 Path Medical-Kissimmee                         Leased
 1040 E. Osceola Pkwy
 Kissimmee, FL 34744
 Path Medical-Longwood                          Leased
 851 East State Road 434
 Suite 120-126
 Longwood, FL 32750
 Path Medical-Deltona                           Leased
 104 Treemonte Drive, Ste. 100
 Orange City, FL 32763

 Path Medical-East                              Leased
 10967 Lake Underhill Road, Ste. 120
 Orlando, FL 32825
 Path Medical-Haines City                       Leased
 131 Patterson Road, Haines City, FL 33844


5.      Reasons for filing chapter 11: Due to, among other things, debt structure and cash
flow issues prompted by, among other things, the Covid-19 pandemic, and certain litigation
with one of the Debtor’s revenue sources, the Debtor sought bankruptcy protection to
restructure its debts, pay legitimate claims consistent with the Bankruptcy Code, and
reorganize its financial affairs for the benefit of all constituencies.

6.      List of officers and directors, if applicable, and their salaries and benefits at the
time of filing and during the 1 year prior to filing:

          Name                       Position    Salary          Benefits
          Manuel Fernandez           CEO         $400,000        Among other things, potential
                                                                 bonus, vacation/holiday leave,
                                                                 health/dental/life and disability
                                                                 insurance programs as
                                                                 available
          Melissa Fiacco             COO         $300,000        Among other things, potential
                                                                 bonus, vacation/holiday leave,
                                                                 health/dental/life and disability
                                                                 insurance programs as
                                                                 available
          Robin Brooks               CFO         $300,000        Among other things, potential


                                                 4
         Case 21-18338-SMG          Doc 16       Filed 08/31/21    Page 5 of 11




                                                            bonus, vacation/holiday leave,
                                                            health/dental/life and disability
                                                            insurance programs as
                                                            available


  7.   Debtor's fiscal or calendar year to date gross income and the debtor's gross income
       for the calendar or fiscal year prior to the filing of this petition:

         Year                                        Gross Income
         January – December, 2020                    Approximately $45,711,000.00
         Year-to-date 2021                           Approximately $30,127,000.00
                                                     (estimated through August 2021)


8.     Amounts owed to various creditors:

               a. Obligations owed to priority creditors including priority tax
                  obligations:
                  At this time, the Debtor believes its priority tax obligations in
                  the form of sales and other tax were current

               b. With respect to creditors holding secured claims, the name of and
                  amounts owed to such creditors and a description and estimated value
                  of all collateral of the debtor securing their claims,

         Secured Creditor Name        Estimated Claim             Approximate Collateral
                                      Amount                      Value
         Alpine Funding LLC           $ 134,944.82                $         40,618.66
         Comvest Capital III, L.P     $ 15,355,671.62             $      4,622,088.15
         Medley Credit Strategies
         KOC LLC                      $   3,071,134.35             $          924,417.64
         Medley Opportunity
         Fund III LP                  $ 7,736,494.50               $       2,328,700.46
         Northport TRS, LLC           $ 15,355,671.62              $      4,622,088.15
         PhenixFIN Corporation        $ 15,112,744.95              $      4,548,966.73
         Sierra Income
         Corporation                  $ 20,011,697.38              $      6,023,561.30


               c. Amount of unsecured claims:

                   General unsecured claims are in the approximate amount of
                   $9,716,355.

9.     General description and approximate value of the debtor's assets:


                                             5
          Case 21-18338-SMG           Doc 16       Filed 08/31/21    Page 6 of 11




         The Debtor holds accounts receivable in the approximate amount of $23.14M and
         personal property, including medical equipment, diagnostic equipment, fixtures,
         office furniture, cash, and other assets in the approximate amount of $5.9M.

10.     List of all insurance policies, the property covered under the policy, the name of the
        insurer, the policy number, amount of coverage, whether the premium is current, the
        date the next premium is due and date the policy expires: See attached Exhibit “A”

11.          Number of employees and amounts of wages owed as of petition date:
Debtor engages Path Medical Center Holdings, Inc. (“Holdings”) as an employee leasing
company. Approximately 281 people are employed by Holdings that work for the Debtor.
Prepetition accrued amounts owed to Holdings to pay the staff is in the approximate amount
of $373,000, which the Debtor will seek immediate relief to pay as critical to the operations
of the Debtor.

12.          Status of debtor's payroll and sales tax obligations, if applicable. This does
not eliminate the obligation of chapter 11 debtors (other than individuals not engaged in
business) to provide the more detailed payroll tax information required by Local Rule
2081-1(A): as of the petition date, the Debtor was current on payroll and sales tax
obligations.

13.         Anticipated emergency relief to be requested within 14 days from the petition
date:

           Ø Application to employ Edelboim Lieberman Revah PLLC as general
               bankruptcy counsel
           Ø Application to employ Davis Goldman, PLLC as litigation and outside
               corporate counsel
           Ø Application to Employ Barry Mukamal and Kapila Mukamal PA as
               financial advisor
           Ø Application to employ Foley & Lardner LLP as special litigation counsel
           Ø Application to employ Hinshaw & Culbertson LLP as labor and
               employment counsel and ESOP counsel
           Ø Motion for use of Cash Collateral
           Ø Motion to continue cash management system and maintain prepetition
               bank account
           Ø Motion to waive patient care ombudsman
           Ø Motion to employ/retain key employees
           Ø Motion to pay critical vendors


                                               6
          Case 21-18338-SMG          Doc 16       Filed 08/31/21    Page 7 of 11




           Ø Motion to pay pre-petition wages and taxes
           Ø Motion for joint administration


                                                  /s/ Manny Fernandez
                                                     Manny Fernandez
                                                  (Name of Corporate Officer or Authorized
                                                  Representative)

                                              /s/ Brett D. Lieberman

                                                  Brett D. Lieberman, FB No. 69583
                                                  Name and Address of Debtor’s Attorney
                                            20200 W. Dixie Highway, Suite 905, Miami, FL 33180

Attach or file separately a Local Rule 2002-1(F) certificate of service reflecting manner
and date of service on all affected parties.




                                              7
                                                       Case 21-18338-SMG             Doc 16     Filed 08/31/21     Page 8 of 11


Path Medical Center Holdings, Inc.
Schedule of Insurance - 2020 to 2021

Coverage                                                 Limits of Liability / Deductibles         Carrier            Policy #     Policy Term Premium

Commercial Package (General Liability & Property)
General Liability                                                                             Hartford Insurance   21 UUN DF7319    9/30/20         $28,971.35   GL
General Aggregate (Other Than Products Completed Operations)
                                                   $2,000,000                                  Company of the                          to              $127.00   EBL
Personal / Advertising Injury                      $1,000,000                                     Southeast                         9/30/21            $288.00   TRIA
Each Occurrence                                    $1,000,000                                                                                            $0.00   Taxes/Assess.
Medical Expenses - Any One Person                  $10,000                                                                                          $29,386.35   Total
Damage to Premises Rented to You                   $1,000,000

Employee Benefits Liability                              $1,000,000 Each Employee / Aggregate All Claims
Deductible                                               $1,000

GL Class Code - 66561 - Medical Offices
Exposure - Square Feet
Includes Extension Endorsment

Property
Business Personal Property                               $7,397,885                              Hartford Fire                                      $81,358.00   Annual Premium
Business Income Including Extra Expense                  $5,900,200                           Insurance Company                                        $834.00   TRIA
35 locations - TIV                                       $13,298,085                                                                                    $84.44   Taxes/Assess.
                                                                                                                                                    $82,276.44   Total
All Coverage Deductible Except Named Storm (AOP Ded)$ 5,000
Windstorm/Hail Deductible                           $5,000
Named Storm Deductible                              5% or 10% Varies by Location
Time Element                                        72 Hours
Includes:
Healthcare Facilities Properties Extension
Additional Coverage Basket - Each Location
Real Estate Firms Property Extension

AOP Deductible:                                          $5,000
Business Auto
Combined Single Limit - Symbol 1                         $1,000,000                           Trumbull Insurance   21 UEN DF9135    9/30/20          $7,314.00 Annual Premium
Uninsured/Underinsured Motorists - Symbol 2              $1,000,000                               Company                              to                $0.00 Taxes/Assess.
Auto Medical Payments - Symbol 2                         $5,000                                                                     9/30/21          $7,314.00 Total
Statutory Personal Injury Protection - Symbol 5
Includes Hired Car Liability and Physical Damage
Non Owned Exposure - # of Employees - 25
Number of Units at inception: 1
Comprehensive / Collision Deductibles: - Symbol 7, 8     $1,000 / $1,000
                                                       Case 21-18338-SMG             Doc 16      Filed 08/31/21       Page 9 of 11


Path Medical Center Holdings, Inc.
Schedule of Insurance - 2020 to 2021

Coverage                                                 Limits of Liability / Deductibles          Carrier              Policy #     Policy Term Premium

Workers' Compensation
Workers Compensation: Statutory                                                                  Twin City Fire       21 WE AH0AHK     9/30/20         $36,174.00 Annual Premium
Bodily Injury by Accident - Each Accident                $1,000,000                           Insurance Company                           to            $1,325.00 Taxes/Assess.
Bodily Injury by Disease - Policy Limit                  $1,000,000                                                                    9/30/21         $37,499.00 Total
Bodily Injury by Disease - Each Employee                 $1,000,000
States: FL
Exposure - Payroll                                       $13,254,000
Umbrella
General Aggregate                                        $5,000,000                             Hartford Casualty     21 XHU DF7766    9/30/20          $8,256.00 Annual Premium
Products / Completed Operations                          $5,000,000                           Insurance Company                           to               $83.00 TRIA
Each Occurrence                                          $5,000,000                                                                    9/30/21          $8,339.00 Total
Crisis Management Expenses Aggregate                     $300,000
Key Employee Replacement Expenses Aggregate              $100,000

Deductible:                                              $10,000
Cyber Package
Liability Coverages:                                                                          Berkley Assurance       BCRS1-3000152    9/30/20         $14,368.00 Annual Premium
  Data Securiy and Privacy                               $1,000,000   /   $25,000                 Company                                 to              $718.40 Surplus Taxes
  Regulatory                                             $1,000,000   /   $25,000                                                      9/30/21         $15,086.40 Total
  Payment Card Industry (PCI)                            $1,000,000   /   $25,000
  Cyber Media                                            $1,000,000   /   $25,000
First Party Coverages:
  Data Breach Response                                   $1,000,000 / $25,000
  Business Interruption Aggregate:                       $1,000,000
     Business Interruption                               $1,000,000 / Extra Expense:   $25,000 Income Loss: 8 hours
     Contingent Business Interruption                    $1,000,000 / Extra Expense:   $25,000 Income Loss: 8 hours
     System Failure Business Interruption                $1,000,000 / Extra Expense:   $25,000 Income Loss: 8 hours
  Reputation Risk                                        $1,000,000 / Income Loss: 8   Hours
  Ransomware Extortion                                   $1,000,000 / $25,000
  Cyber Crime                                            $250,000 / $25,000
  Social Engineering                                     $250,000 / $25,000
Miscellaneous Medical Professional Liability
Specified Medical Professions Professional Liability     $1,000,000 each claim                    Evanston              SM937743       9/30/20        $154,500.00 Annual Premium
Claims Made Coverage                                     $3,000,000 aggregate                   Insurance Co.                             to            $7,725.00 Surplus Taxes
Retroactive Date                                         1/7/08                                                                        9/30/21        $162,225.00 Total
Deductible                                               $5,000
Executive Risk Package - Primary - AIG $1.5M
Aggregate                                                $3,000,000                             National Union          13101736       7/30/21         $91,067.00 Annual Premium
Shared Limit of Liability - D&O, FIDU, EPL,              $1,500,000                             Fire Ins. Co. of                          to                $0.00 Taxes/Assess.
                                                   Case 21-18338-SMG              Doc 16         Filed 08/31/21    Page 10 of 11


Path Medical Center Holdings, Inc.
Schedule of Insurance - 2020 to 2021

Coverage                                               Limits of Liability / Deductibles            Carrier           Policy #     Policy Term Premium

Crisis Fund, K&R                                                                             Pittsburgh, PA.                        12/31/21        $91,067.00 Total
Deductibles D&O / FIDU:                                $1,000,000                                  (AIG)
Deductible EPL:                                        $150,000 1st Party / $250,000 3rd Party
Excess ERPK - Markel - $1.5M XS $1.5M
Shared Limit of Liability - D&O, Fiduciary, EPL        $1,500,000 excess $1,500,000                 Markel        MKLM7MXM000030     7/30/21        $52,379.00 Annual Premium
                                                                                                 Insurance Co.                          to               $0.00 Taxes/Assess.
                                                       Underlying Limits                                                            12/31/21        $52,379.00 Total
                                                       $1,500,000 National Union Fire Ins. Co.
Excess ERPK - ANV - $1.5M XS $3M
Shared Limit of Liability - D&O, Fiduciary, EPL        $1,500,000 excess $3,000,000            Republic             ANV130920A       7/30/21        $37,052.00 Annual Premium
                                                                                            Vanguard Ins. Co.                           to           $3,719.10 Surplus Taxes
                                                       Underlying Limits                         (ANV)                              12/31/21        $40,771.10 Total
                                                       $1,500,000 National Union Fire Ins. Co.
                                                       $1,500,000 Markel Insurance Company
Excess ERPK - Argonaut - $1.5M XS $4.5M
Shared Limit of Liability - D&O, Fiduciary             $1,500,000 excess $4,500,000                Argonaut        MLX4243826-1      7/30/21        $42,374.00 Annual Premium
                                                                                                 Insurance Co.                          to               $0.00 Taxes/Assess.
                                                       Underlying Limits                                                            12/31/21        $42,374.00 Total
                                                       $1,500,000 National Union Fire Ins. Co.
                                                       $1,500,000 Markel Ins. Company
                                                       $1,500,000 Republic Vanguard Ins. Co.
Excess ERPK - Ironshore - $3M XS $6M
Shared Limit of Liability - D&O, Fiduciary             $3,000,000 excess $6,000,000                Ironshore      DO6NABZXOW001      7/30/21        $45,000.00 Annual Premium
                                                                                                 Indemnity Inc.                         to               $0.00 Taxes/Assess.
                                                       Underlying Limits                                                            12/31/21        $45,000.00 Total
                                                       $1,500,000 National Union Fire Ins. Co.
                                                       $1,500,000 Markel Ins. Company
                                                       $1,500,000 Republic Vanguard Ins. Co.
                                                       $1,500,000 Argonaut Ins. Co.
Excess DIC Side A Only Executive Advantage
D&O                                                    $1,000,000 excess of $9,000,000         Liberty Surplus    DO5ATABSKSF002     7/30/21       $150,000.00 Annual Premium
Excess of $9M or Drop Down if Difference in Conditions                                       Insurance Corp.                            to           $6,578.00 Surplus Taxes
                                                       Underlying Limits                                                            12/31/21       $156,578.00 Total
                                                       $1,500,000 National Union Fire Ins. Co.
                                                       $1,500,000 Markel Ins. Company
                                                       $1,500,000 Republic Vanguard Ins. Co.
                                                       $1,500,000 Argonaut Ins. Co.
                                                       $3,000,000 Ironshore Indemnity Ins. Co.
                                                Case 21-18338-SMG               Doc 16   Filed 08/31/21   Page 11 of 11


Path Medical Center Holdings, Inc.
Schedule of Insurance - 2020 to 2021

Coverage                                             Limits of Liability / Deductibles     Carrier          Policy #      Policy Term Premium

Crime
Employee Theft Coverage                              $1,000,000                             Federal        8258-2652        5/1/20          $8,875.00 Annual Premium
Premises Covoerage                                   $1,000,000                          Insurance Co.                        to                $0.00 Taxes/Assess.
In Transit Coverage                                  $1,000,000                                                             5/1/21          $8,875.00 Total
Forgery Coverage                                     $1,000,000
Computer Fraud Coverage                              $1,000,000
Funds Transfer Fraud Coverage                        $1,000,000
Money Orders & Counterfeit Currency Fraud Coverage   $1,000,000
Credit Card Fraud Coverage                           $1,000,000
Client Coverage                                      $1,000,000
Expense Coverage                                     $1,000,000
Social Engineering Fraud Coverage Endorsement        $50,000

Deductibles:                                         $50,000
Total Premium (including taxes/fees)                                                                                                   $779,170.29
